



EXHIBIT 10.14














COLLATERAL AGREEMENT
Dated and effective as of November 27, 2018
among


EVERTEC, INC.,
as Parent,


EVERTEC GROUP, LLC,
as Borrower,
each Subsidiary Loan Party party hereto,
and


BANK OF AMERICA, N.A.,
as Collateral Agent







--------------------------------------------------------------------------------








TABLE OF CONTENTS


ARTICLE I
 
 
DEFINITIONS
 
 
SECTION 1.1 Credit Agreement
1
SECTION 1.2 Other Defined Terms
1
 
 
ARTICLE II
 
 
PLEDGE OF SECURITIES
 
 
SECTION 2.1 Pledge
5
SECTION 2.2 Delivery of the Pledged Collateral
6
SECTION 2.3 Representations, Warranties and Covenants
6
SECTION 2.4 Certification of Limited Liability Company and Limited Partnership
Interests
8
SECTION 2.5 Registration in Nominee Name; Denominations
8
SECTION 2.6 Voting Rights; Dividends and Interest, etc
8
 
 
ARTICLE III
 
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
SECTION 3.1 Security Interest
10
SECTION 3.2 Representations and Warranties
12
SECTION 3.3 Covenants
14
SECTION 3.4 Other Actions
16
SECTION 3.5 Covenants Regarding Patent, Trademark and Copyright Collateral
16
 
 
ARTICLE IV
 
 
REMEDIES
 
 
SECTION 4.1 Remedies upon Default
18
SECTION 4.2 Application of Proceeds
19
SECTION 4.3 Grant of License to Use Intellectual Property
19
SECTION 4.4 Securities Act, etc
19
SECTION 4.5 Registration, etc
20
 
 
ARTICLE V
 
 
MISCELLANEOUS
 
 
SECTION 5.1 Notices
21



i

--------------------------------------------------------------------------------





SECTION 5.2 Security Interest Absolute
21
SECTION 5.3 Limitation by Law
21
SECTION 5.4 Binding Effect; Several Agreement
21
SECTION 5.5 Successors and Assigns
22
SECTION 5.6 Agent’s Fees and Expenses; Indemnification
22
SECTION 5.7 Agent Appointed Attorney-in-Fact
22
SECTION 5.8 GOVERNING LAW
23
SECTION 5.9 Waivers; Amendment
23
SECTION 5.10 WAIVER OF JURY TRIAL
23
SECTION 5.11 Severability
24
SECTION 5.12 Counterparts
24
SECTION 5.13 Headings
24
SECTION 5.14 Jurisdiction; Consent to Service of Process
24
SECTION 5.15 Termination or Release
25
SECTION 5.16 Additional Subsidiaries
25
SECTION 5.17 Right of Set-off
25
SECTION 5.18 Subject to First Lien Intercreditor Agreement
26
SECTION 5.19 Other First Lien Obligations
26
 
 
Exhibits
Exhibit I Form of Securities Pledge Supplement
 
Exhibit II Form of Supplement to the Collateral Agreement
 





ii

--------------------------------------------------------------------------------






COLLATERAL AGREEMENT dated as of November 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
EVERTEC, Inc., a Commonwealth of Puerto Rico corporation (“Parent”), EVERTEC
GROUP, LLC, a Commonwealth of Puerto Rico limited liability company (the
“Borrower”), each Subsidiary of Parent that becomes a party hereto (each, a
“Subsidiary Party”) and BANK OF AMERICA, N.A., as Collateral Agent (in such
capacity, the “Agent”) for the Secured Parties (as defined below).
WITNESSETH:
Reference is made to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Parent, the Borrower, the Lenders party thereto
from time to time, the Agent and the other parties named therein.
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Parent directly or indirectly owns all of the
Equity Interests of the Borrower, and the Subsidiary Parties are subsidiaries of
Parent, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and, thus, are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions


SECTION1.1 Credit Agreement.


(a)Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.


(b)The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.


SECTION1.2 Other Defined Terms
. As used in this Agreement, the following terms have the meanings specified
below:
“Account Debtor” shall mean any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.
“Agent” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Anti-Non-Assignment Clauses” shall have the meaning assigned to such term in
the definition of “Excluded Equity Interests”.
“Article 9 Collateral” shall have the meaning assigned to such term in Section
3.01.
“Authorized Representative” shall mean (i) the Administrative Agent with respect
to the Credit Agreement and (ii) any duly authorized representative of the
secured parties under any Other First Lien Agreement designated as “Authorized
Representative” for such secured parties for purposes of the First Lien
Intercreditor Agreement.
“Borrower” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Collateral” shall mean Article 9 Collateral and Pledged Collateral.
“Collateral Agreement Supplement” shall mean an agreement substantially in the
form of Exhibit II hereto.


1

--------------------------------------------------------------------------------





“Commercial Transactions Act” shall mean Act No. 208 of August 17, 1995, as
amended, known as the “Commercial Transactions Act of the Commonwealth of Puerto
Rico.”
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Copyright
License,” any third-party licensor):  (a) all copyright rights in any work
subject to the copyright laws of the United States, the Commonwealth of Puerto
Rico or any other country, whether as author, assignee, transferee or otherwise;
and (b) all registrations and applications for registration of any such
Copyright in the United States, the Commonwealth of Puerto Rico or any other
country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule 9(c) to the Perfection Certificate.
“Costa Rican Subsidiary” shall mean EVERTEC Costa Rica S.A., a Costa Rican
corporation.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Excluded Equity Interests” shall mean (i) any Equity Interests owned on or
acquired after the Closing Date (other than, in the case of shareholder
agreements or other contractual obligations, (x) Equity Interests in the
Borrower or (y) in the case of any person which is a Wholly-Owned Subsidiary,
Equity Interests in such person) in accordance with this Agreement if, and to
the extent that, and for so long as doing so would violate applicable law or
regulation or a shareholder agreement or other contractual obligation (in each
case, after giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of the
New York UCC and other applicable law or similar provisions in similar codes,
statutes or laws in other jurisdictions (the “Anti-Non-Assignment Clauses”))
binding on such Equity Interests and (ii) any Equity Interests as to which the
Agent and the Borrower shall reasonably determine in writing that such Equity
Interests shall be excluded from Collateral hereunder pursuant to the Agreed
Security Principles.
“Excluded Property” shall have the meaning assigned to such term in Section
3.01.
“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.04.
“General Intangibles” shall mean all “General Intangibles” as defined in the New
York UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body in the United States, any other country or the Commonwealth of Puerto Rico.
“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the New York UCC, and
shall include all promissory notes, drafts, bills of exchange or acceptances,
including those first mortgage notes described on Schedule 8 to the Perfection
Certificate.
“New York Courts” shall have the meaning assigned to such term in Section 5.14.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Agent’s and the Secured Parties’ security interest in any item or portion
of the Article 9 Collateral is governed by the Uniform Commercial Code or
similar law as in effect in a jurisdiction other than the State of New York, the
term “New York UCC” shall


2

--------------------------------------------------------------------------------





mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
However, in the event that a court of competent jurisdiction determines that the
Commercial Transactions Act or the Uniform Commercial Code then in effect in the
Commonwealth of Puerto Rico, as amended, governs the attachment, constitution,
perfection, priority and enforcement of the security interest granted to the
Agent, and a type of Collateral defined in this Agreement is not covered by the
provisions of Chapter 9 of the Commercial Transactions Act or the then Uniform
Commercial Code in effect in the Commonwealth of Puerto Rico, as amended, then
the provisions of the Uniform Commercial Code in effect in the State of New York
shall supplement the laws of the Commonwealth of Puerto Rico concerning the
attachment, constitution, perfection, priority and enforcement of such property
of a type that is outside of the scope of Chapter 9 of the Commercial
Transactions Act or the then Uniform Commercial Code in effect in the
Commonwealth of Puerto Rico, as amended.
“Other First Lien Agreement” shall mean any indenture, credit agreement
(excluding the Credit Agreement) or other agreement, document or instrument,
pursuant to which any Pledgor has or will incur Indebtedness permitted by the
Credit Agreement that is expressly permitted by the Credit Agreement to be
secured on a pari passu basis with the Secured Obligations; provided that, in
each case, the Indebtedness thereunder has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.19.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).
“Patents” shall mean all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third-party licensor):  (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule 9(b) to the Perfection Certificate, and (b) all
reissues, continuations, divisions, continuations-in-part or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.
“Payment in Full” shall mean that (i) all Obligations have been paid in full in
cash (other than (x) contingent or unliquidated obligations to the extent no
claim therefor has been made and (y) obligations under Secured Cash Management
Agreements and Secured Swap Agreements as to which arrangements satisfactory to
the applicable Secured Party shall have been made), whether or not as a result
of enforcement, (ii) all Commitments have been terminated, (iii) the Secured
Parties are not otherwise under any obligation to provide financial
accommodation to any of the Loan Parties under any Loan Document and (iv) all
Letters of Credit have expired or have been cancelled or terminated (other than
Letters of Credit as to which arrangements satisfactory to the Administrative
Agent and the L/C Issuer shall have been made). The term “Paid in Full” shall
have a corresponding meaning.
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit I to the Credit Agreement, delivered on the date hereof, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by an officer of Parent and the Borrower, and each other Perfection
Certificate, substantially in the form of Exhibit I to the Credit Agreement,
executed and delivered by the applicable Guarantor contemporaneously with the
execution and delivery of each Collateral Agreement Supplement executed in
accordance with Section 2.02(c) hereof, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.
“Permitted Liens” shall mean Liens that are permitted by Section 6.02 of the
Credit Agreement.
“Pledged Collateral” shall have the meaning assigned to such term in Section
2.01.
“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 2.01.
“Pledged Securities” shall mean any promissory notes, shares, stock
certificates, share certificates or other certificated securities now or
hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
“Pledged Stock” shall have the meaning assigned to such term in Section 2.01.
“Pledgor” shall mean Parent, the Borrower and each Subsidiary Party.


3

--------------------------------------------------------------------------------





“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, official administrative
pronouncement or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Secured Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
Administrative Agent, (d) each L/C Issuer, (e) each counterparty to any Secured
Swap Agreement or Secured Cash Management Agreement the obligations under which
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and permitted assigns of each of the foregoing.
“Securities Pledge Supplement” shall mean an agreement substantially in the form
of Exhibit I hereto.
“Security Interest” shall have the meaning assigned to such term in Section
3.01.
“Subsidiary Party” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any Pledgor any right to use any Trademark now or hereafter
owned by any third party (including any such rights that such Pledgor has the
right to license).
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor):  (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, the
Puerto Rico Trademark Office or any similar offices in any State of the United
States or the Commonwealth of Puerto Rico or any other country or any political
subdivision thereof (except for “intent to use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an accepted filing of an “Amendment to Allege
Use” whereby such intent-to-use application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act or an accepted filing of
a “Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of Lanham Act), and all renewals thereof, including those listed on
Schedule 9(a) to the Perfection Certificate and (b) all goodwill associated
therewith or symbolized thereby.
ARTICLE II


Pledge of Securities


SECTION 2.1 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, each Pledgor hereby assigns and pledges
to the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all of
such Pledgor’s right, title and interest in, to and under (a) the Equity
Interests directly owned by it (which such Equity Interests constituting Pledged
Stock shall be listed on Schedules 7(a) and 7(b) to the Perfection Certificate)
and any other Equity Interests obtained in the future by such Pledgor and any
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall not include any Excluded Equity Interests,
(b)(i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on Schedules
7(a) and 7(b) to the Perfection Certificate), (ii) any debt securities in the
future issued to such Pledgor and (iii) the promissory notes and any other
instruments, if any, evidencing such debt securities (the “Pledged Debt
Securities”); (c) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to Section
2.06, all rights and privileges of such Pledgor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”); provided
that with respect to the Costa Rican Subsidiary, the Pledged Collateral shall
not include any Equity Interests that are pledged pursuant to a separate pledge
agreement in favor of the Agent for the benefit of the Secured Parties.












4

--------------------------------------------------------------------------------





SECTION 2.2 Delivery of the Pledged Collateral.


(a)Each Pledgor agrees promptly (and in any event within 60 days after the
acquisition (or such longer time as the Agent shall permit in its reasonable
discretion)) to deliver or cause to be delivered to the Agent, for the benefit
of the Secured Parties, any and all Pledged Securities to the extent such
Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph (b)
of this Section 2.02.


(b)Each Pledgor will cause any Indebtedness (i) having, in each case, an
aggregate principal amount in excess of $5,000,000 or (ii) payable by Parent or
any of its Subsidiaries (other than (x) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management, tax and accounting operations of Parent, the Borrower and the
Subsidiaries or (y) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Agent, for the benefit of the Secured Parties, pursuant to the terms hereof.
To the extent any such promissory note is a demand note, each Pledgor party
thereto agrees, if requested by the Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement unless such demand would not be commercially
reasonable or would otherwise expose Pledgor to liability to maker.


(c)Upon delivery to the Agent, (i) any Pledged Securities required to be
delivered pursuant to the foregoing paragraphs (a) and (b) of this Section 2.02
shall be accompanied by stock powers or note powers, as applicable and/or
required, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a Securities Pledge Supplement, which supplement shall include
any supplements to Schedules 7(a), 7(b) and 8 to the Perfection Certificate, as
applicable, and made a part hereof; provided that failure to attach any such
Securities Pledge Supplement shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.


SECTION 2.3 Representations, Warranties and Covenants. The Pledgors, jointly and
severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:


(a)Schedules 7(a) and 7(b) to the Perfection Certificate correctly set forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests, debt securities and promissory notes or instruments
evidencing Indebtedness required to be (i) pledged in order to satisfy the
Collateral Requirement or (ii) delivered pursuant to Section 2.02(b);


(b)the Pledged Stock (with respect to Pledged Stock issued by an issuer other
than a Subsidiary of Parent organized under the laws of any jurisdiction of the
United States, Puerto Rico or the British Virgin Islands, to the best of each
Pledgor’s knowledge) have been duly and validly authorized and issued by the
issuers thereof and are fully paid and nonassessable;


(c)except for the security interests granted hereunder, each Pledgor (i) is and,
subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedules 7(a) and 7(b) to the Perfection Certificate as
owned by such Pledgor, (ii) holds the same free and clear of all Liens (other
than Permitted Liens), (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Permitted Liens and (iv) subject to the
rights of such Pledgor under the Loan Documents to dispose of Pledged
Collateral, will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all persons;


(d)other than as set forth in the Credit Agreement or the schedules thereto and
except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder;




5

--------------------------------------------------------------------------------





(e)each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;


(f)other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);


(g)by virtue of the execution and delivery by the Pledgors of this Agreement and
any foreign pledge agreements, when any Pledged Securities (excluding any
foreign stock not covered by a foreign pledge agreement) are delivered to the
Agent, for the benefit of the Secured Parties, in accordance with this
Agreement, the Agent will obtain, for the benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities, subject only to Permitted Liens, as security for the payment and
performance of the Secured Obligations;


(h)the pledge effected hereby is effective to vest in the Agent, for the benefit
of the Secured Parties, the rights of the Agent in the Pledged Collateral as set
forth herein; and


(i)subject to the terms of this Agreement and to the extent permitted by
applicable law, each Pledgor that is an issuer of Pledged Stock hereby agrees
(i) to be bound by the terms of this Agreement relating to the Equity Interests
issued by it and to comply with such terms insofar as such terms are applicable
to it, (ii) to the extent required under the laws of the applicable jurisdiction
or reasonably requested by the Collateral Agent, to promptly note on its books
the security interests granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement and (iii) that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Pledgor that
constitute Pledged Stock hereunder without further consent by the applicable
owner or holder of such Pledged Stock.


SECTION 2.4 Certification of Limited Liability Company and Limited Partnership
Interests.


(a)Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
such Pledgor shall elect, in its operating agreement, to treat such interest as
a “security” within the meaning of Article 8 of the New York UCC, and such
security shall be governed by Article 8 of the New York UCC, and each such
interest shall at all times hereafter be represented by a certificate.


(b)Each interest in any limited liability company or limited partnership
Controlled by a Pledgor that is pledged hereunder and not represented by a
certificate shall not be a “security” within the meaning of Article 8 of the New
York UCC and shall not be governed by Article 8 of the New York UCC (or other
applicable Uniform Commercial Code in effect in another jurisdiction), and the
Pledgors shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the New York UCC or its equivalent in other
jurisdictions or issue any certificate representing such interest, unless the
applicable Pledgor provides prior notification to the Agent of such election and
promptly delivers any such certificate to the Agent pursuant to the terms
hereof.


SECTION 2.5 Registration in Nominee Name; Denominations. The Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in the name of the applicable Pledgor, endorsed
or assigned in blank or in favor of the Agent or, if an Event of Default shall
have occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Upon the occurrence and during the
continuance of an Event of Default, each Pledgor will promptly give to the Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
Each Pledgor shall use its commercially reasonable efforts to cause each issuer
of Pledged Securities that is not a party to this Agreement to comply with a
request by the Agent, pursuant to this Section 2.05, to exchange certificates
representing Pledged Securities of such Subsidiary for certificates of smaller
or larger denominations.


SECTION 2.6 Voting Rights; Dividends and Interest, etc.


(a)Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given notice to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder:




6

--------------------------------------------------------------------------------





(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.
(ii)    The Agent shall promptly execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents, and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall be promptly (and in any event within 45
days of their receipt (or such longer time as the Agent shall permit in its
reasonable discretion)) delivered to the Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Agent).
(b)Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Pledgor contrary to the provisions of this Section 2.06 shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Agent, for the benefit of the Secured Parties, and shall be forthwith delivered
to the Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Agent). Any and
all money and other property paid over to or received by the Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Agent in an
account to be established by the Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived and the Borrower has
delivered to the Agent a certificate to that effect, the Agent shall promptly
repay to each Pledgor (without interest) all dividends, interest, principal or
other distributions that such Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account.


(c)Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Borrower has delivered to the Agent a
certificate to that effect, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall in each case be reinstated.


(d)Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 2.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.




7

--------------------------------------------------------------------------------





ARTICLE III


Security Interests in Personal Property


SECTION 3.1 Security Interest.


(a)As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Pledgor hereby assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):


(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all General Intangibles;
(vii)    all Instruments;
(viii)    all Intellectual Property;
(ix)    all Goods and Inventory;
(x)    all Investment Property including the Pledged Collateral;
(xi)    all Letters of Credit and Letter of Credit Rights;
(xii)    all Commercial Tort Claims as described on Schedule 10 to any
Perfection Certificate;
(xiii)    all books and records pertaining to the Article 9 Collateral; and
(xiv)    to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include) any of the following (collectively, “Excluded Property”):
(a) any vehicle covered by a certificate of title or ownership, whether now
owned or hereafter acquired to the extent the filing of a financing statement
cannot perfect a security interest therein, (b) any Excluded Equity Interests,
(c) any assets to the extent that, and for so long as, such grant of a security
interest therein would violate applicable law or regulation or, in the case of
assets acquired after the Closing Date, such grant of a security interest
therein would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired after the
Closing Date with Indebtedness of the type permitted pursuant to Section 6.01(i)
of the Credit Agreement that is secured by a Permitted Lien) permitted by this
Agreement, in each case, after giving effect to the Anti-Non-Assignment Clauses,
(d) (1) any “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an accepted filing of an “Amendment to Allege Use”
whereby such intent-to-use application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act or an accepted filing of
a “Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of Lanham Act and (2) any other Intellectual Property in any
jurisdiction where the grant of a security interest thereon would cause the
invalidation or abandonment of such Intellectual Property under applicable law
(e) any Pledgor’s right, title or interest in any license, contract or agreement
to which such Pledgor is a party or any of its right, title or interest
thereunder to the extent, but only to the extent, that such a grant would


8

--------------------------------------------------------------------------------





violate the terms of such license, contract or agreement, or result in a breach
of the terms of, or constitute a default under, any such license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to the Anti-Non-Assignment
Clauses or any other applicable law or regulation (including Title 11 of the
United States Code) or principles of equity); provided that, immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (f) any Equipment or other asset owned by any Pledgor that is subject
to a purchase money lien or a Capital Lease Obligation, in each case, as
permitted by the Credit Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Capital Lease
Obligation) prohibits or requires the consent of any person other than a Pledgor
or a Subsidiary of a Pledgor as a condition to the creation of any other
security interest on such Equipment or asset and, in each case, such prohibition
or requirement is permitted by the Credit Agreement, (g) any Letter of Credit
Rights to the extent any Pledgor is required by applicable law to apply the
proceeds of a drawing of such Letter of Credit for a specified purpose, and
(h) those assets as to which the Borrower shall reasonably determine (and the
Administrative Agent shall agree in writing) that such assets shall be excluded
from Collateral hereunder pursuant to the Agreed Security Principles.
(b)Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments or continuations thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Agent may reasonably determine is necessary or advisable to ensure
the perfection of the security interest in the Article 9 Collateral granted
under this Agreement, including describing such property as “all assets” or “all
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Agent and to execute such financing statements promptly upon
request. Each Pledgor agrees that at the sole cost and expense of the Pledgors,
such Pledgor will maintain the security interest created by this Agreement in
the Collateral as a perfected (to the extent required to be perfected under the
Loan Documents) first priority security interest subject only to Permitted Liens
and will file all UCC-3 continuation statements necessary to continue the
perfection of the security interest created by this Agreement.


The Agent is further authorized to file with the United States Patent and
Trademark Office, the Puerto Rico Trademark Office and the United States
Copyright Office (and any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing, protecting or providing notices
of the Security Interest granted by each Pledgor, without the signature of any
Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent as
secured party.
(c)The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.


(d)Notwithstanding anything to the contrary in this Agreement or the Loan
Documents, in no event shall control agreements or other control or similar
arrangements be required with respect to cash, Deposit Accounts, Securities
Accounts and Commodities Accounts (including securities entitlements and related
assets) or Letter-of-Credit Rights.


SECTION 3.2 Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the Secured Parties that:


(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein or in the Credit Agreement and the Schedules thereto.


(b)    The Perfection Certificate has been duly prepared, completed and
executed, and the exact legal name of each Pledgor set forth therein is correct
and complete as of the Closing Date, and the other information therein is
correct and complete in all material respects as of the Closing Date. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral have been prepared by the Agent based
upon the information provided to the Agent in the Perfection Certificate for
filing in each governmental, municipal or other office specified in Schedule 5
to the Perfection Certificate (or specified by notice from the Borrower to the
Agent after the Closing Date in the case of filings, recordings or registrations
required by Section 5.10 of


9

--------------------------------------------------------------------------------





the Credit Agreement), and constitute all the filings, recordings and
registrations (other than the filings described in the last sentence of this
paragraph) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions and the Commonwealth of Puerto Rico, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed agreement
in the form hereof (or a short form hereof which form shall be reasonably
acceptable to the Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to registered United States
Patents (and Patents for which registration applications are pending),
registered United States or Commonwealth of Puerto Rico Trademarks (and
Trademarks for which registration applications are pending) and registered
United States Copyrights (and Copyrights for which registration applications are
pending) has been delivered to the Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder and the Puerto Rico Trademark Office Department pursuant to Article
11 of Act 169 of December 16, 2009, as applicable, to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Agent (or in the case of filings with the Puerto Rico Trademark Office to
provide notice of the Agent’s previously perfected security interest), for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office, the
Puerto Rico Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Closing Date).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions and the Commonwealth of
Puerto Rico pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) subject to Section 3.02(b), a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or a short
form hereof) with the United States Patent and Trademark Office, the Puerto Rico
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral other than Permitted Liens.
(d)    The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office, the
Puerto Rico Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
(e)    None of the Pledgors holds any Commercial Tort Claim in excess of
$2,500,000 with respect to any Commercial Tort Claim for any Pledgor or
$5,000,000 in the aggregate for all Commercial Tort Claims of all Pledgors as of
the Closing Date except as indicated on Schedule 10 to the Perfection
Certificate.
(f)    Except as set forth in the Perfection Certificate, as of the Closing
Date, all Accounts owned by the Pledgors have been originated by the Pledgors,
and all Inventory owned by the Pledgors has been acquired by the Pledgors, in
the ordinary course of business.
SECTION 3.3 Covenants.


(a)Each Pledgor agrees to comply with Section 5.10(f) of the Credit Agreement.
Each Pledgor agrees promptly to provide the Agent with certified organizational
documents reflecting any of the changes described in Section 5.10(f) of the
Credit Agreement. Each Pledgor agrees promptly to notify the Agent if any
material portion of the Article 9 Collateral owned or held by such Pledgor is
damaged or destroyed.




10

--------------------------------------------------------------------------------





(b)Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.


(c)Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.
Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by supplementing Schedules 9(a), 9(b), 9(c) or 9(d) to the Perfection
Certificate or adding additional schedules thereto to specifically identify any
asset or item that may constitute Copyrights, Patents, Trademarks, Copyright
Licenses, Patent Licenses or Trademark Licenses; provided that any Pledgor shall
have the right, exercisable within 90 days after it has been notified by the
Agent of the specific identification of such Collateral, to advise the Agent in
writing of any inaccuracy of the representations and warranties made by such
Pledgor hereunder with respect to such Collateral. Each Pledgor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 90 days after the date
it has been notified by the Agent of the specific identification of such
Collateral.


(d)After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.


(e)At its option, the Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and that is not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Agent pursuant to the foregoing authorization; provided,
however, that nothing in this Section 3.03(e) shall be interpreted as excusing
any Pledgor from the performance of, or imposing any obligation on the Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Pledgor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.


(f)Each Pledgor (rather than the Agent or any Secured Party) shall remain liable
for the observance and performance of all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.


(g)None of the Pledgors shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement. Notwithstanding the foregoing, if the Agent shall have
notified the Pledgors that an Event of Default under clause (b), (c), (h) or (i)
of Section 7.01 of the Credit Agreement shall have occurred and be continuing,
and during the continuance thereof, the Pledgors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Article 9 Collateral to the extent
requested by the Agent (which notice may be given by telephone if promptly
confirmed in writing).


(h)None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably withheld), grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as permitted by the
Credit Agreement.


11

--------------------------------------------------------------------------------





(i)Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Agent reasonably deems advisable. All sums
disbursed by the Agent in connection with this Section 3.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Agent and shall
be additional Secured Obligations secured hereby.


SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Agent to enforce, for the benefit of the
Secured Parties, the Agent’s security interest in the Article 9 Collateral, each
Pledgor agrees, in each case at such Pledgor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:


(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
own or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $2,500,000 with respect to any Instruments or Tangible Chattel Paper
for any Pledgor or $5,000,000 in the aggregate for all Instruments or Tangible
Chattel Paper for all Pledgors, such Pledgor shall forthwith endorse, assign and
deliver the same to the Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Agent may from time to time reasonably
request.
(b)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
Commercial Tort Claims in an amount reasonably estimated to exceed $2,500,000
with respect to any Commercial Tort Claim for any Pledgor or $5,000,000 in the
aggregate for all Commercial Tort Claims of all Pledgors, such Pledgor shall
promptly notify the Agent thereof in a writing signed by such Pledgor, including
a summary description of such claim, and grant to the Agent in writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Agent.
(c)    Delivery of First Mortgage Notes. If any Pledgor shall at any time
execute a Mortgage with respect to any real estate located in Puerto Rico, it
shall, within 5 Business Days of the delivery of such Mortgage, deliver to the
Agent the original of the corresponding mortgage note secured by such Mortgage
in form and substance reasonably satisfactory to the Agent and, if applicable,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time reasonably request, and Schedule 6 to the
Perfection Certificate (or an update to Schedule 6 to the Perfection
Certificate) listing such mortgage note and the principal amount thereof.
SECTION 3.5 Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:


(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.
(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark material to the
normal conduct of such Pledgor’s business, (i) maintain such Trademark in full
force, free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration, or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.
(c)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.


12

--------------------------------------------------------------------------------





(d)    Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, the Puerto Rico Trademark Office, United States Copyright
Office, any court or any similar office of any country, regarding such Pledgor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.
(e)    Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) give notice to the Agent concurrently with the delivery of
financial statements pursuant to Section 5.04(a) of the Credit Agreement of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office or the Puerto Rico
Trademark Office and each registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the Puerto Rico Trademark Office, the
United States Copyright Office or any comparable office or agency in any other
country filed during the period since the last notice to the Agent pursuant to
this clause, and (ii) upon the reasonable request of the Agent, execute and
deliver any and all agreements, instruments, documents and papers as the Agent
may reasonably request to evidence the Agent’s security interest in such Patent,
Trademark or Copyright; provided that the provisions hereof shall automatically
apply to any thereto and any such Patent, Trademark or Copyright shall
automatically constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the Lien and security interest
created by this Agreement without further action by any party.
(f)    Each Pledgor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the Puerto Rico Trademark Office, the United States Copyright
Office or any comparable office or agency in any other country with respect to
maintaining and pursuing each material application relating to any Patent,
Trademark and/or Copyright (and obtaining the relevant grant or registration)
material to the normal conduct of such Pledgor’s business and to maintain
(i) each issued Patent and (ii) the registrations of each Trademark and each
Copyright that is material to the normal conduct of such Pledgor’s business,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.
(g)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.
(h)    Upon and during the continuance of an Event of Default, at the request of
the Agent, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the Agent’s sole
discretion) the designee of the Agent or the Agent.
ARTICLE IV


Remedies


SECTION 4.1 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any or all of the following actions at the same or different
times:  (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained), (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law, (c) foreclose any Mortgage without
first foreclosing the security interest herein created over the mortgage note
secured by such Mortgage and (d) instead of exercising the power of sale herein
conferred upon it, proceed by suits at law or in equity to foreclose the lien
granted by any of the Mortgages and sell the Mortgaged Property or any portion
thereof under one or more judgments or decrees of a court or courts of competent


13

--------------------------------------------------------------------------------





jurisdiction. Without limiting the generality of the foregoing, each Pledgor
agrees that the Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 4.01 the
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.


The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9‑611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may
credit bid for or purchase for cash, free (to the extent permitted by law) from
any right of redemption, stay, valuation or appraisal on the part of any Pledgor
(all such rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Agent shall be free to carry out
such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.
Upon any sale of Collateral by the Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Agent or such officer or be
answerable in any way for the misapplication thereof.
SECTION 4.2 Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement, the Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as set forth in Section 7.02 of the Credit Agreement,
subject to the last paragraph of Section 7.02 of the Credit Agreement. If,
despite the provisions of this Agreement, any Secured Party shall receive any
payment or other recovery in excess of its portion of payments on account of the
Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with the Credit Agreement.


SECTION 4.3 Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation


14

--------------------------------------------------------------------------------





or printout thereof, the right to prosecute and maintain all Intellectual
Property and the right to sue for past infringement of the Intellectual
Property. The use of such license by the Agent may be exercised, at the option
of the Agent, upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Agent in accordance herewith shall be binding upon the Pledgors
notwithstanding any subsequent cure of an Event of Default.


SECTION 4.4 Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser or a limited number of
potential purchasers (as determined by the Agent in its sole and absolute
discretion) to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Agent shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more purchasers were approached. The provisions of this Section
4.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Agent sells.


SECTION 4.5 Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Agent
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Agent, use its
commercially reasonable efforts to take or to cause the issuer of such Pledged
Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Agent to permit the public sale of such Pledged Collateral. Each Pledgor
further agrees to indemnify, defend and hold harmless the Agent, each other
Secured Party, any underwriter and their respective officers, directors,
affiliates and controlling persons from and against all loss, liability,
expenses, costs of counsel (including reasonable fees and expenses to the Agent
of legal counsel), and claims (including the costs of investigation) that they
may incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Collateral by the Agent
or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be reasonably
requested by the Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 4.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 4.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 4.05 may be specifically enforced.


ARTICLE V


Miscellaneous
SECTION 5.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Loan Party other than the Borrower shall be given to it in care of the
Borrower, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.


SECTION 5.2 Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of


15

--------------------------------------------------------------------------------





(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Secured Obligations or this Agreement (other than a defense of
payment or performance).


SECTION 5.3Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law or regulation, and all the provisions of
this Agreement are intended to be subject to all applicable mandatory provisions
of law or regulation that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law or regulation. Each Pledgor and the Agent,
for itself and on behalf of each Secured Party, hereby confirms that it is the
intention of all such persons that this Agreement and the pledge and security
interest in the Collateral granted under this Agreement not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Agreement and the Security Interest and the security interest in the Pledged
Collateral granted hereunder. To effectuate the foregoing intention, the Agent,
for itself and on behalf of each Secured Party, and the Pledgors hereby
irrevocably agree that the Security Interest and the security interest in the
Pledged Collateral granted hereunder at any time shall be limited to the maximum
extent as will result in the Security Interest and the security interest in the
Pledged Collateral granted under this Agreement not constituting a fraudulent
transfer or conveyance.


SECTION 5.4 Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released by the Agent with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.


SECTION 5.5 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.


SECTION 5.6 Agent’s Fees and Expenses; Indemnification.


(a)The parties hereto agree that the Agent shall be entitled to reimbursement of
its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement.


(b)Sections 8.07 and 9.05 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.


(c)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 5.06 shall be payable on written demand therefor.


SECTION 5.7 Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent as the attorney-in-fact of such Pledgor for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Agent’s name or


16

--------------------------------------------------------------------------------





in the name of such Pledgor, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.


SECTION 5.8 GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ALL DISPUTES ARISING HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
NOTWITHSTANDING THE ABOVE, EACH OF THE PLEDGORS AGREES THAT IN THE EVENT THAT A
COURT OF COMPETENT JURISDICTION DETERMINES THAT THE COMMERCIAL TRANSACTIONS ACT
GOVERNS THE ATTACHMENT, CONSTITUTION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE SECURITY INTEREST GRANTED TO THE AGENT, THEN THE LAWS OF THE STATE OF NEW
YORK SHALL SUPPLEMENT THE LAWS OF THE COMMONWEALTH OF PUERTO RICO CONCERNING THE
ATTACHMENT, CONSTITUTION, PERFECTION, PRIORITY AND ENFORCEMENT OF SUCH PROPERTY
OF A TYPE THAT IS OUTSIDE THE SCOPE OF CHAPTER 9 OF THE COMMERCIAL TRANSACTIONS
ACT BUT WHICH IS DEEMED COLLATERAL UNDER THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, IT IS THE INTENT OF THE PARTIES HERETO THAT THE TERMS OF THIS
AGREEMENT SHALL BE GOVERNED BY AND THAT THE AGREEMENT SHALL APPLY THE LAWS OF
THE STATE OF NEW YORK WITH RESPECT TO THE ATTACHMENT OF THE SECURITY INTEREST
GRANTED HEREUNDER.


SECTION 5.9 Waivers; Amendment


(a)No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, or the issuance of a Letter of Credit shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the Agent,
any Lender, any L/C Issuer or any other Secured Party may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.


Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.
SECTION 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO


17

--------------------------------------------------------------------------------





REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.


SECTION 5.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


SECTION 5.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.


SECTION 5.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 5.14 Jurisdiction; Consent to Service of Process.
  
(a)Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
Borough of Manhattan, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or any other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the Loan Parties that any other forum would
be inconvenient and inappropriate in view of the fact that more of the Lenders
who would be affected by any such action or proceeding have contacts with the
State of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.


(b)Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 5.15 Termination or Release.


(a)This Agreement, the pledges made herein, the Security Interest and all other
security interests granted hereby, and all other Security Documents securing the
Secured Obligations (including without limitation foreign security documents),
shall automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Pledgors, upon Payment in Full.


(b)A Subsidiary Party shall be automatically released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released as set forth in Section 9.18 of the Credit
Agreement.


18

--------------------------------------------------------------------------------







(c)The security interests in the Collateral of any Pledgor shall be
automatically released as set forth in Section 9.18 of the Credit Agreement.


(d)Upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.


(e)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 5.15 or any subordination pursuant to Section 8.12 of the
Credit Agreement, the Agent shall execute and deliver to any Pledgor, at such
Pledgor’s expense, all documents that such Pledgor shall reasonably request to
evidence such termination, release, or subordination (including, without
limitation, UCC termination statements), and, if applicable, will duly assign
and transfer to such Pledgor, such of the Pledged Collateral that may be in the
possession of the Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 5.15 shall be without recourse to or warranty by the
Agent or any other Secured Party and subject to the Agent’s receipt, upon
request, of a certification by the Borrower and applicable Pledgor, in form and
substance reasonably satisfactory to the Agent, stating that such transaction
and release are in compliance with the Credit Agreement and the other Loan
Documents and as to such other matters as the Agent may reasonably request.


SECTION 5.16 Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required to become a party hereto by Section 5.10 of
the Credit Agreement of a Collateral Agreement Supplement, with such changes as
are reasonably agreed by the Borrower and the Agent to reflect the Agreed
Security Principles or provisions of applicable law, such Subsidiary shall
become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein. The execution and delivery of a
Collateral Agreement Supplement shall not require the consent of any other Loan
Party. The rights and obligations of each party to this Agreement shall remain
in full force and effect notwithstanding the addition of any new party to this
Agreement.


SECTION 5.17 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Administrative Agent and each L/C Issuer is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, the Administrative Agent or such L/C Issuer to or for
the credit or the account of any party to this Agreement against any and all of
the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, the Administrative Agent or such L/C Issuer, irrespective
of whether or not such Lender, the Administrative Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, the Administrative Agent and L/C Issuer
under this Section 5.17 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Administrative Agent and such L/C
Issuer may have.


SECTION 5.18 Subject to First Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, from and after the execution and delivery of
the First Lien Intercreditor Agreement, (i) the liens and security interests
granted to the Agent pursuant to this Agreement will be subject to such First
Lien Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Agent hereunder will be subject to the limitations and provisions of such First
Lien Intercreditor Agreement. In the event of any conflict between the terms of
such First Lien Intercreditor Agreement and the terms of this Agreement, the
terms of such First Lien Intercreditor Agreement shall govern.


SECTION 5.19 Other First Lien Obligations. On or after the date hereof Parent
and/or the Borrower may from time to time designate obligations in respect of
Indebtedness expressly permitted by the Credit Agreement to be secured on a pari
passu basis with the Secured Obligations as Other First Lien Obligations (as
such term is defined in the First Lien Intercreditor Agreement) by delivering to
the Agent (a) a certificate signed by a Responsible Officer of Parent and/or the
Borrower (i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes of the First Lien
Intercreditor Agreement, (iii) representing that such designation of such
obligations as Other First Lien Obligations complies with the terms of the
Credit Agreement and (iv) specifying the name and address of the Authorized
Representative for such obligations and (b) a fully executed First Lien
Intercreditor Agreement or a joinder to the First Lien Intercreditor Agreement
(in the form specified in the First Lien Intercreditor Agreement).
[Signature Pages Follow]








19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
EVERTEC, INC.
By:    ________________________________________
Name:
Title:




EVERTEC Group, LLC
By:    ________________________________________
Name:
Title:




EVERTEC Intermediate Holdings, LLC
By:    ________________________________________
Name:
Title:


ACKNOWLEDGMENT
STATE OF __________________
COUNTY OF ________________
I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _____________________________ and
acknowledged, on behalf of _____________________________ the due execution of
the foregoing instrument.
Witness my hand and official seal, this _____ day of __________, 2018.


____________________________________
Notary Public
My commission expires:
______________________






20

--------------------------------------------------------------------------------





ACKNOWLEDGMENT
STATE OF __________________
COUNTY OF ________________
I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _____________________________ and
acknowledged, on behalf of _____________________________ the due execution of
the foregoing instrument.
Witness my hand and official seal, this _____ day of __________, 2018.


____________________________________
Notary Public
My commission expires:
______________________












































































21

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Collateral Agent




By:        
Name:
Title:




ACKNOWLEDGMENT
STATE OF __________________


COUNTY OF ________________




I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _____________________________ and
acknowledged, on behalf of _____________________________ the due execution of
the foregoing instrument.
Witness my hand and official seal, this _____ day of __________, 2018.


____________________________________
Notary Public
My commission expires:
______________________


























































22

--------------------------------------------------------------------------------





Exhibit I
to the Collateral Agreement




[Form of]


SECURITIES PLEDGE SUPPLEMENT




This Securities Pledge Supplement, dated as of [                    ], is
delivered pursuant to Section 2.02(c) of the Collateral Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Collateral Agreement),
dated as of November 27, 2018, made by [EVERTEC, INC., a Commonwealth of Puerto
Rico corporation] (“Parent”), evertec group, llc, a Commonwealth of Puerto Rico
limited liability company (the “Borrower”), each Subsidiary of Parent that
becomes a party hereto (each, a “Subsidiary Party”) and BANK OF AMERICA, N.A.,
as Collateral Agent (in such capacity, the “Agent”) for the Secured Parties. The
undersigned hereby agrees that this Securities Pledge Supplement may be attached
to the Collateral Agreement and that the Pledged Securities and/or Promissory
Notes listed on this Securities Pledge Supplement shall be deemed to be and
shall become part of the Pledged Collateral and shall secure all Secured
Obligations.
(a)    Equity Interests of Companies and Subsidiaries
Legal Entities Owned
Record Owner
Certificate No(s).
No. Shares/Interest
 
 
 
 



(b)    Other Equity Interests
Legal Entities Owned
Record Owner
Certificate No(s).
No. Shares/Interest
 
 
 
 



(c)    Instruments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















23

--------------------------------------------------------------------------------





[                                                  ],
as Pledgor
By:    ________________________________________
Name:
Title:
AGREED TO AND ACCEPTED:
Bank of America, N.A.,
as Collateral Agent




By:            
Name:
Title:
















































































24

--------------------------------------------------------------------------------





Exhibit II
to the Collateral Agreement
SUPPLEMENT NO. ______ dated as of                     (this “Supplement”), to
the Collateral Agreement dated as of November 27, 2018 (as heretofore amended
and/or supplemented, the “Collateral Agreement”), among [EVERTEC, INC., a Puerto
Rico corporation] (“Parent”), EVERTEC GROUP, LLC, a Puerto Rico limited
liability company (“Borrower”), each Subsidiary Party party thereto and BANK OF
AMERICA, N.A., as Collateral Agent (in such capacity, the “Agent”) for the
Secured Parties (as defined therein).
A.    Reference is made to the Credit Agreement dated as of November 27, 2018
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among Parent, the Borrower, the Lenders party
thereto from time to time, the Agent and the other parties named therein.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.
C.    The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and each L/C Issuer to issue Letters of Credit.
Section 5.16 of the Collateral Agreement provides that additional Subsidiaries
may become Subsidiary Parties under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Party under
the Collateral Agreement in order to induce the Lenders to make additional Loans
and each L/C Issuer to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.
Accordingly, the Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 5.16 of the Collateral Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and Lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Collateral Agreement) of the New Subsidiary. Each reference
to a “Subsidiary Party” or a “Pledgor” in the Collateral Agreement shall be
deemed to include the New Subsidiary. The Collateral Agreement is hereby
incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of all the
Pledged Stock and Pledged Debt Securities of the New Subsidiary, (b) set forth
on Schedule II attached hereto is a true and correct schedule of all
Intellectual Property constituting United States or Puerto Rico registered
Trademarks, Patents and Copyrights, (c) set forth on Schedule III attached
hereto is a true and correct schedule of all Commercial Tort Claims in excess of
$2,500,000 with respect to any Commercial Tort Claim for such New Subsidiary or
$5,000,000 in the aggregate for all Commercial Tort Claims of all Pledgors and
(d) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary, its jurisdiction of formation and organizational ID number.


25

--------------------------------------------------------------------------------





SECTION 5.    Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6.    SUBJECT TO THE PROVISIONS OF SECTION 5.08 OF THE COLLATERAL
AGREEMENT, THIS SUPPLEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SUPPLEMENT AND ANY DISPUTES ARISING HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Agent.
[Signature Pages Follow]












































































26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Collateral Agreement as of the day and year first above
written.
[Name of New Subsidiary]
By:    ________________________________________
Name:
Title:
Legal Name:
Jurisdiction of Formation:




ACKNOWLEDGMENT
STATE OF __________________
COUNTY OF ________________
I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _____________________________ and
acknowledged, on behalf of _____________________________ the due execution of
the foregoing instrument.
Witness my hand and official seal, this _____ day of __________, 20__.


____________________________________
Notary Public
My commission expires:
______________________
















































27

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Collateral Agent,
By:    ________________________________________
Name:
Title:








































































































28

--------------------------------------------------------------------------------





Schedule I
to Supplement No. __ to the
Collateral Agreement
Pledged Collateral of the New Subsidiary
EQUITY INTERESTS
Number of Issuer Certificate
Registered Owner
Number and Class of Equity Interests
Percentage of
Equity Interests
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 



OTHER PROPERTY




















































29

--------------------------------------------------------------------------------





Schedule II
to Supplement No. __ to the
Collateral Agreement
Intellectual Property of the New Subsidiary










































































































30

--------------------------------------------------------------------------------





Schedule III
to Supplement No. __ to the
Collateral Agreement
Commercial Tort Claims of the New Subsidiary




31